Citation Nr: 0520839	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
residuals of a compression fracture of L2 of the lumbar 
spine, with resultant degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active duty for training from March to 
September 1963, June 1965, July to August 1965, July 1967, 
and June 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board initially denied the 
veteran's appeal in June 2002, and the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
case back to the Board in July 2003.  Following the Court's 
instructions, the Board remanded the case to the RO in 
November 2003 for further development.  In March 2005, the RO 
increased the veteran's disability rating from 10 to 60 
percent effective September 1996.

FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's compression fracture of the spine is a 
demonstrable deformity at L2 yet does not have cord 
involvement, does not produce ankylosis, does not make the 
veteran bedridden, and does not require the use of leg 
braces.  In addition, the veteran's degenerative disc disease 
is productive of limitation and pain on motion.

CONCLUSION OF LAW

A rating for residuals of a compression fracture of the 
lumbar spine at L2, with associated degenerative disc 
disease, at 70 percent is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5285, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235, 5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty To Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and 
implementing regulations apply to the case at hand.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment for the veteran and has complied with Court 
and Board remand instructions in obtaining a physical 
examination to determine the veteran's current state of 
disability. 

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
was met by the mailing of the required "duty to assist" 
letter sent to the veteran, per Board directive, in May 2004.  
By this letter, VA also notified the veteran of exactly which 
portion of the evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In this 
letter, the veteran was also advised to submit additional 
evidence in support of his claim.  The Board finds that this 
instruction is consistent with 38 C.F.R. § 3.159(b)(1), 
requiring that VA request a claimant to provide any evidence 
in his or her possession that pertains to a claim.

In this case, the required letter was not sent to the veteran 
before the issuance of the rating decision as the VCAA had 
not yet been codified into law.  Any problems with 
notification timing, however, have been cured by the Board's 
November 2003 remand, which instructed the RO to advise the 
veteran to provide any information on additional medical 
treatment so that VA could attempt to locate the records and 
add them to the claims file.  The veteran responded to the 
RO's notification in an October 2003 submission and indicated 
that he had no additional evidence to submit.  The RO has 
thus taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Entitlement to a Disability Rating in Excess of 60 Percent 
For Residuals of a Spinal Fracture 

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In 1963, while on active duty for training as a member of the 
Army National Guard, the veteran fell from a telephone pole 
and suffered a spinal compression fracture.  As a result of 
this service incident, the veteran was initially rated as 10 
percent disabled for residuals of a compression fracture of 
the spine at L2 in a November 1980 rating decision.  In 1996, 
the veteran applied for an increase in rating based on an 
assertion that his condition had worsened to such a degree 
that he felt greater compensation was warranted.  Initially, 
the RO denied the claim and it was appealed to the Board.  
The Board, in a June 2002 decision, denied the claim based on 
evidence then of record and the veteran subsequently appealed 
to the Court.  The Court vacated and remanded the Board's 
denial in July 2003.  The basis for the Court's remand was 
that the veteran required a thorough physical examination 
that specifically addressed the existence of a "demonstrable 
deformity" in his spinal column.

Since the veteran's August 1996 claim, there are numerous 
reports of treatment for a back condition.  The veteran was 
afforded a VA orthopedic examination is November 1996 where 
his range of motion was found to be 10 degrees flexion, 5 
degrees lateral bending, 5 degrees extension, and 20 degrees 
rotation bilaterally.  Also in November 1996, the veteran was 
examined by a private physician who indicated that the 
veteran had limited extension at 10 degrees, flexion at 60 
degrees (stopping secondary to pain), and lateral flexion to 
20 degrees bilaterally, felt to be normal due to the 
veteran's physical stature.  The veteran also underwent a VA 
radiological exam in December 1996 that showed mild 
degenerative disc disease at L3-4 with no significant disc 
bulge, upon axial viewing, at L1-2 and L2-3. 

The veteran was once again examined by a VA orthopedist in 
February 1997.  In this exam, the veteran reported that he 
experienced pain on a daily basis in his lower back with 
numbness in his left anterior thigh.  It was noted that the 
pain increases when the veteran coughs, sneezes, or 
equalizes.  Forward flexion was to 10 degrees, lateral 
bending was to 10 degrees bilaterally, hyperextension was 10 
degrees, and rotation was 15 degrees in both directions.  The 
diagnosis of this report was a continuation of earlier 
assessments, namely, that the veteran had an old L2 
compression fracture and degenerative disc disease with 
central disc herniation at L3-4 and L5-S1.  The record is 
also supplemented with outpatient records from both private 
and VA medical facilities.  These records show that the 
veteran did report painful symptoms in his back many times 
and even underwent physical therapy in October 1996.  

After these medical reports, the most current medical 
examination on record at the time of the Court's remand was a 
March 1998 orthopedic examination.  This examination's 
objective findings were based on a claims file review and 
stated that the veteran could flex forward and reach to his 
knees, that he had back flexion of 15 degrees, extension of 
10 degrees, rotation of 20/20 degrees, and lateral bending of 
10/10 degrees respectively.  This examiner did not order 
radiological reports, instead choosing to rely on 1996 x-rays 
that indicated a "mild L2 compression fracture [that had] 
healed."  The examiner states that the reports "do not 
mention disc changes around L2 [yet] starting at the disc at 
L3-4 and going to the disc at L5-S1, there is disc 
degeneration."  Regarding degenerative conditions around the 
area of fracture, the examiner opined that "degenerative 
changes that are rather remote from the fracture probably 
would have developed even without the fracture problem."  
The examiner further went on to state that the veteran does 
indeed suffer from chronic back pain but that the 
degenerative changes that do exist "probably were not caused 
by the fracture and probably were not worsened by the 
fracture [and also,] probably were not caused by military 
[service] or worsened by military [service]."

In June 2004, the veteran was afforded an orthopedic 
examination (via the Board's November 2003 remand) to comply 
with the Court's order.  This examination also included 
current x-rays of the veteran's spine.  The findings of this 
report indicated that the veteran had barely perceptible 
scoliosis convex to the left, centered at L1-L2.  There was a 
suggestion of a mild old superior endplate compression at L2.  
Also, intervertebral disc spaces were narrowed at all levels, 
L1 through L5, with associated marginal hypertrophic 
spurring, worst at L1-L2 and L2-L3.  The examiner assessed 
that the veteran has degenerative disc disease and opined 
that "the veteran's L2 compression fracture of the upper 
lumbar spine of June 1963 was an injury that could contribute 
to degenerative disc disease in the lower thoracic or in the 
lumbar spine."  Such an impression was based on a claims 
file review, addressed the questions posed by the Board in 
its remand, and also took into consideration reports of pain 
voiced by the veteran.  From this, the examiner voiced a 
diagnosis that the veteran had clinical findings of upper 
lumbar or thoracolumber scoliosis, lumbar spine degenerative 
disc disease and degenerative joint disease, and a mid-
thoracic (T-7) vertebral body compression.  The examiner also 
made an examination of the veteran's range of motion.  
Flexion was done in the seated position to 30 degrees with 
grimacing, and with painful arch of motion between 20 and 30 
degrees of forward flexion.  In the standing position, the 
veteran could forward flex twice to 40 degrees with grimacing 
and a two-phase recovery necessary to return to the standing 
position.  Back extension was limited to 10 degrees and was 
accompanied by grimacing and manual pressure on the 
paraspinus muscle in order to move.  Lateral flexion and 
rotation were tested in the seated position. Lateral 
extension was to 20 degrees on both sides and it increased 
upper lumbar pain but not the lower back pain.  Rotation was 
40 degrees to the right and 35 degrees to the left, with an 
increase of lower back pain upon rotation.  The examiner 
believed that pain is a major limiting factor for the veteran 
and that the functional impairment of his lumbar spine is 
severe.  He cited the DeLuca criteria specifically and opined 
that the veteran has an additional 10-degree loss of range of 
motion in his lumbar spine due to his pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). In addition to the loss of motion, 
the lumbar spine was found to have weakened movement and 
excess fatigability.  Finally, the examiner pointed out that 
he was unable to determine if the compression at T-7, as well 
as the veteran's degenerative disc disease were caused by the 
veteran's in-service fall or a later, non-service related, 
industrial accident.

Given this information, the RO issued a rating decision in 
March 2005 which granted an increased evaluation to 60 
percent.  The RO stated that because of the possibility that 
the 1963 in-service fall could have contributed to the onset 
of degenerative disc disease, the veteran was entitled to the 
benefit of the doubt and a higher evaluation was warranted.  
The decision was made effective as of September 1996.  As the 
decision was not fully favorable, and the veteran did not 
state that he was satisfied with the RO's decision, the file 
is now again before the Board for consideration.  See AB v. 
Brown, 6 Vet. App. 35,38 (1993).  

The diagnostic criteria for evaluating spinal disorders have 
recently been revised, effective September 26, 2003.  As the 
veteran's claim dates from several years ago, he is entitled 
to an assessment under both old and new diagnostic codes with 
application of the codes most favorable to his claim.  Under 
the old criteria, residuals of fractured vertebra were 
assessed under Diagnostic Code 5285 with a 10 percent rating 
allowed if the veteran had a demonstrable deformity of the 
vertebral body.  Additionally, a rating of 60 percent was 
entitled when there was no cord involvement but where 
abnormal mobility requiring a neck brace existed.  Finally, a 
100 percent rating was entitled if the spinal fracture had 
cord involvement, if the veteran was bedridden, or if the 
veteran required leg braces.  Regarding intervertebral disc 
syndrome, Code 5293 allowed the highest rating of 60 percent 
if the syndrome was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstratable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.   

Under the new codes, a 60 percent evaluation is warranted 
under Code 5243 when intervertebral disc syndrome affects the 
veteran to the point where incapacitating episodes of attack 
have continued for at least six weeks during the past twelve 
months.  Code 5235 regards the residuals of a vertebral 
fracture and allows a 100 percent rating when there is 
unfavorable ankylosis of the entire spine.

Applying all the criteria above, the Board observes that the 
veteran does not have a diagnosis of ankylosis, has not shown 
cord involvement, is not bedridden, and does not require leg 
braces, thus making a 100 percent rating unwarranted.  The 
most severe findings indicate degenerative disc disease of a 
significantly incapacitating nature which is related to the 
compression fracture at L2 incurred in service.  The June 
2004 VA examination assessed the veteran's pain as an 
additional limiting factor in his range of motion.  Namely, 
because of his pain, the veteran is limited an additional 10 
degrees in his ability to move his back.  Regarding this 
painful motion, it is considered under 38 C.F.R. § 4.40 and, 
although it is a factor in the veteran's disability, it does 
not appear to require a greater than 60 percent rating 
regarding the veteran's degenerative disc disorder.  
Specifically, the fact that the veteran can flex to 30 
degrees while seated and to 40 degrees while standing, even 
though painful, would suggest that the pain itself is not 
severe enough to render the veteran totally incapacitated. 
Thus, the veteran's present evaluation fits under the pre-
2003 assessment of degenerative disc disease as well as the 
current rating schedule.  

The Board concurs with the RO's assessment regarding the 60 
percent rating of the veteran's degenerative disc disease.  
It appears, however, that the RO failed to consider Code 
5285, specifically the existence in the veteran's spinal 
column of a demonstrable deformity due to vertebral fracture.  
Essentially, the veteran's spinal condition is a 
manifestation of two identifiable disorders resultant from 
the same condition.  This conclusion is reached, by noting 
that the veteran has been rated at 10 percent under Code 5285 
for more than twenty years and that degenerative disc 
disease, while resulting from the initial spinal fracture, is 
a different condition, rated under a separate diagnostic 
code.  The Court specifically asked in its order for a 
physical examination, that the veteran be examined so that 
the existence of a "demonstrable deformity" could be 
verified.  It is apparent, however, that the veteran has had 
a demonstrable deformity for many years, as there could be no 
other basis for the RO's November 1980 rating of 10 percent.  
Given this, the RO's March 2005 assessment is not completely 
correct, as it does not consider this 10 percent rating in 
addition to the 60 percent rating of the disc condition.  
Accordingly, the veteran is entitled to a disability rating 
of 70 percent.

Overall, the preponderance of the evidence supports the 
veteran's claim of entitlement to an evaluation in excess of 
60 percent for residuals of a spinal compression fracture at 
L2 and a 70 percent rating is warranted.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected lumbar spine condition has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 60 percent for the 
residuals of a compression fracture of L2, with associated 
degenerative disc disease, is granted, and the veteran's 
current rating is 70 percent.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


